             Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 1 of 13



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

TASHIA TASCHLER, individually and on )
behalf of all others similarly situated, )            Case No:
                                         )
                        Plaintiffs,      )
                                         )
        v.                               )
                                         )            CLASS ACTION COMPLAINT
                                         )            DEMAND FOR JURY TRIAL
J.P. MORGAN CHASE BANK, N.A.,            )
                                         )
                        Defendant.       )

              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        1.       Plaintiff, Tashia Taschler, individually and on behalf of all others similarly

situated, alleges Defendant, J.P. Morgan Chase Bank, N.A. (“Chase” or “Defendant”), robo-

called her numerous times in violation of the Telephone Consumer Protection Act, 47 U.S.C. §

227 et seq. (“TCPA”).

                                        INTRODUCTION

        2.       “If robocalls were a disease, they would be an epidemic.” Rage Against

Robocalls, Consumer Reports (July 28, 2015, 6:00 AM), https://www.consumerreports.org/

cro/magazine/2015/07/rage-against-robocalls/index.htm.      “Robocalls” are the #1 consumer

complaint in America today and the Defendant’s conduct in this case is a good reason why.

        3.       The TCPA was enacted to prevent companies like Chase from invading American

citizens’ privacy and to prevent illegal robocalls.

        4.       In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices – for example, computerized calls

to private homes. Congress enacted the TCPA to prevent real harm and found that “automated

or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call”

                                                  1
92571
               Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 2 of 13



and decided that “banning” such calls made without consent was “the only effective means of

protecting telephone consumers from this nuisance and privacy invasion.” Pub. L. No. 102-243,

§§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs.,

LLC, 565 U.S. 368, 371 (2012) (“The Act bans certain practices invasive of privacy[.]”).

          5.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night; they

force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.’”        137 Cong. Rec. 30, 821 (1991).     “Senator Hollings presumably intended to give

telephone subscribers another option: telling the autodialers to simply stop calling.” Osorio v.

State Farm Bank, F.S.B., 746 F.3d 1242, 1256 (11th Cir. 2014). As will be illustrated in this

case, despite being told to stop, Chase refused to do so.

          6.       According to findings by the Federal Communication Commission (“FCC”)—the

agency Congress vested with authority to issue regulations implementing the TCPA—such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient. The FCC also recognized that wireless customers are charged for incoming

calls whether they pay in advance or after the minutes are used. These types of damages are the

same shared by the Plaintiff and the class members.

          7.       Accordingly, the TCPA regulates, inter alia, the use of prerecorded messages and

use of automated telephone equipment, or “autodialers” a/k/a “robodialers.” Specifically, the

plain language of section 227(b)(1)(A)(iii) prohibits the use of prerecorded messages or

autodialers to make any call to a wireless number in the absence of an emergency or the prior

express consent of the called party.


                                                   2
92571
               Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 3 of 13



          8.        The FCC has held “[c]onsumers may revoke consent in any manner that clearly

expresses a desire not to receive further messages, and that callers may not infringe on that

ability by designating an exclusive means to revoke.” In the Matter of Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, Declaratory Ruling and Order,

FCC 15-72, 2015 FCC LEXIS 1586, ¶ 63, 30 FCC Rcd 7961, 2015 FCC LEXIS 1586, 62

Comm. Reg. (P & F) 1539 (F.C.C. July 10, 2015) (“FCC 2015 Order”).

          9.        Verbal instructions to cease collection calls apply to the TCPA and thus

effectively revoke any prior consent the caller may have had. Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1255 (11th Cir. 2014).

                                    JURISDICTION AND VENUE

          10.       The Court has subject matter jurisdiction over the TCPA claims asserted in this

action pursuant to 28 U.S.C. § 1331. Mims v. Arrow Financial Servs., LLC, 565 U.S. 368

(2012).

          11.       The Court has personal jurisdiction because Chase’s principal place of business is

in this District.

          12.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because Chase, the sole

Defendant, resides in this District pursuant to 28 U.S.C. § 1391(c) and a substantial part of the

events or omissions giving rise to the claims occurred in this District.

                                      FACTUAL ALLEGATIONS

          13.       Defendant has been subject to numerous lawsuits under the TCPA for robocalling

third parties without consent attempting to collect others’ debts. In fact, in 2015, this District

granted final approval to a class settlement in Allen v JP Morgan Chase Bank, N.A., 13-cv-

08285, ECF 93 (N.D. Ill. October 21, 2015) where the class alleged Chase was calling third


                                                    3
92571
          Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 4 of 13



parties without consent to collect debts and kept calling despite requests to stop calling. That

complaint alleged that plaintiff repeatedly called Chase to notify Chase that it was calling a

wrong number with prerecorded calls but the Chase representative was unable to assist without

the account information for someone who that plaintiff did not even know.

        14.   Yet, Defendant kept making robocalls and subsequently settled two additional

TCPA class actions, including another one in this District. See Gehrich v. Chase, No. 12-cv-

5510 (N.D. Ill. 2016) ($34 million TCPA class settlement); Connor v. Chase, No. 10 CV 01284

GPC BGS (S.D. Cal. Feb. 5, 2015) ($11,268,058 TCPA class settlement).

        15.   Despite at least three class settlements and numerous individual TCPA claims,

Chase keeps making robocalls without consent.

        16.   Plaintiff is a natural person and citizen of the State of Indiana who resides in

Michigan City, Indiana.

        17.   Plaintiff is the subscriber and regular user of the cellular telephone number at

issue, (219) xxx-7061.

        18.   Thus, Plaintiff is the “called party” within the meaning of the TCPA. See Soppet

v. Enhanced Recovery Co., LLC, 679 F.3d 637, 643 (7th Cir. 2012).

        19.   Defendant J.P. Morgan Bank, N.A. is a National Banking Association with its

principal place of business at 270 Park Avenue, New York, New York 10017-2070.

        20.   In or around September 2019, Plaintiff began receiving numerous calls to her

aforementioned cellular telephone number from Chase seeking to recover a debt relating to

Robert Taschler, who was her deceased grandfather..

        21.   Since in or around September 2019, Chase made at least four (4) calls to

Plaintiff’s aforementioned cellular telephone number on the following dates: 9/17/19; 10/15/19;


                                                4
92571
          Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 5 of 13



11/16/19; and 11/20/19.

        22.     Plaintiff answered the September 17, 2019 call, which had a caller ID of (847)

488-2001. There was a brief pause of dead air at the outset of the call, and the computer

transferred Plaintiff to a Chase representative who asked for Robert Taschler. Plaintiff advised

the Chase representative that this was her phone and Chase was calling the wrong number.

        23.     On October 15, 2019, Chase again called Plaintiff’s cellular telephone number

seeking to recover her deceased grandfather’s debt. The caller ID for this call again displayed

the number (847) 488-2001.

        24.     Plaintiff did not answer the October 15, 2019 call. Instead, the caller left the

following message in Plaintiff’s voicemail, which message began with a brief pause of dead air:

                [pause of dead air] Good afternoon, this message is for, uh, Robert
                Taschler. My name is Casper. I’m calling from Chase card services. This
                is regarding an important matter with Chase. It is not a sales or
                solicitation call. Please call us on (888) 293-5321, I repeat, it’s (888) 293-
                5321, between 8:00 AM to midnight eastern standard time. I really
                appreciate you listening to this message and I hope you have a lovely day.
                Thank you.

        25.     On October 15, 2019, Plaintiff returned Chase’s robocalls by calling (888) 293-

5321. An artificial or prerecorded voice answered: “Thank you for calling Chase card services

and returning our call.” Plaintiff was then transferred to an artificial or prerecorded voice menu,

which did not provide a way for Plaintiff to identify her number as a “wrong number” or opt out

of further calls.

        26.     During the October 15, 2019 callback, Plaintiff asked that her cellular telephone

number be removed from all accounts associated with Robert Taschler.                     The Chase

representative told Plaintiff that she must verify Robert Taschler’s social security number, date

of birth and account in order to have her cellular telephone number removed. Plaintiff explained


                                                  5
92571
          Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 6 of 13



that she did not have that information, and asked why she had to verify the account in order have

her number removed since the account was not even hers. Plaintiff also advised Chase that she

believed the calls to her cellular telephone number violated the Telephone Consumer Protection

Act, and again explained that she was requesting that her number be removed from an account

that is not hers. The Chase representative finally agreed to remove Plaintiff’s cellular telephone

number.

        27.    Yet, like clockwork, the following month on November 16, 2019, Chase placed

yet another robo-call to Plaintiff’s cellular telephone number seeking to recover the same debt.

The caller ID for this call displayed the number (847) 488-2001

        28.    On November 20, 2019, Chase placed another robo-call to Plaintiff’s cellular

telephone number seeking to recover the same debt. This time the caller ID changed to (847)

488-3078, which tricked Plaintiff into answering the unwanted call.

        29.    When Plaintiff answered the November 20, 2019 call, there was a brief pause of

dead air at the outset of the call, and the computer transferred Plaintiff to a Chase representative

who asked for Robert Taschler. Plaintiff again advised the Chase representative that she had the

wrong number, and the representative hung up.

        30.    Calls made to (847) 488-3078 are answered by an artificial or prerecorded voice

stating: “Thank you for calling Chase card services.”

        31.    The initial pause of dead air at the start of the October 15 voicemail and the

November 20 call indicates that the calls were automatically initiated, without human

intervention, from a machine that has the capacity to store or produce telephone numbers to be

called and to dial such numbers.

        32.    Each call Defendant made to Plaintiff’s cellular telephone number was made


                                                 6
92571
          Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 7 of 13



without the express consent of Plaintiff.

        33.    During     the    aforementioned       phone   conversations        with   Defendant’s

agents/representatives, Plaintiff expressly revoked any consent Defendant may have mistakenly

believed it had to call Plaintiff’s aforementioned cellular telephone number using an ATDS.

        34.    Defendant made numerous calls to Plaintiff’s cellular telephone number, (219)

xxx-7061, using an ATDS which has the capacity: to store or produce telephone numbers to be

called, using a random or sequential number generator; and to dial such numbers, as defined by

47 U.S.C. § 227(a)(1).

        35.    Because the calls to Plaintiff did not start until after her grandfather passed away,

and Plaintiff and her grandfather at one time resided at the same address, it appears Chase

obtained Plaintiff’s cellular telephone from a third party skip-tracing service.

        36.    By effectuating these unlawful phone calls, Defendant caused Plaintiff the very

harm that Congress sought to prevent—namely, a “nuisance and invasion of privacy.”

        37.    Defendant’s aggravating and annoying phone calls trespassed upon and interfered

with Plaintiff’s rights and interests in her cellular telephone and cellular telephone line, and

intruded upon Plaintiff’s seclusion.

        38.    Defendant’s phone calls harmed Plaintiff by wasting her time, trespassing on her

phone, invading her privacy as well as causing aggravation and inconvenience.

        39.    Moreover, “wireless customers [like Plaintiff] are charged for incoming calls

whether they pay in advance or after the minutes are used.” 2008 FCC Ruling ¶ 7. Defendant’s

phone calls harmed Plaintiff by depleting the battery life on her cellular telephone, and by using

minutes allocated to Plaintiff by her cellular telephone service provider.

        40.    Defendant’s corporate policy and procedures provided no effective means for


                                                  7
92571
           Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 8 of 13



Plaintiff to have her cellular telephone number removed from the call list.

         41.   None of Defendant’s telephone calls to Plaintiff’s cellular telephone number were

for “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

         42.   Defendant violated the TCPA with respect to the Plaintiff and members of the

class.

         43.   Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff

and members of the class.

                              CLASS ACTION ALLEGATIONS

         44.   Plaintiff re-alleges and incorporates by reference the allegations contained in all

other paragraphs as if fully stated herein. Plaintiff, individually and on behalf of all others

similarly situated, brings the above claims on behalf of a Class and numerous Subclasses.

         45.   In this case, Plaintiff seeks to certify a class and subclasses, subject to

amendment, as follows:

               The TCPA Class consists of:

               (1) All persons in the United States (2) to whose cellular telephone
               number (3) Defendant or someone acting on its behalf placed a non-
               emergency telephone call relating to a Chase account or debt (4) using
               substantially the same system(s) that were used to telephone Plaintiff (5)
               within 4 years of the complaint (6) without prior express consent of the
               called party to call said cellular telephone number.

               The Cease Contact Subclass consists of:

               (1) All persons in the United States (2) to whose cellular telephone
               number (3) Defendant or someone acting on its behalf placed a non-
               emergency telephone call relating to a Chase account or debt (4) using
               substantially the same system(s) that were used to telephone Plaintiff (5)
               within 4 years of the complaint (6) where the call records note a request
               not to call said number or that it is a wrong number.

               The Skip Trace Subclass consists of:


                                                8
92571
          Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 9 of 13



               (1) All persons in the United States (2) to whose cellular telephone
               number (3) Defendant or someone acting on its behalf placed a non-
               emergency telephone call relating to a Chase account or debt (4) using
               substantially the same system(s) that were used to telephone Plaintiff (5)
               within 4 years of the complaint (6) where Defendant obtained said
               telephone number via a skip trace.


        46.    Defendant has caused the Class and Subclasses actual harm, not only because

they were subjected to the aggravation that necessarily accompanies these calls, but also because

they frequently have to pay their cellphone service providers for the receipt of such calls.

        47.    These calls also intruded upon the Class and Subclass Members’ seclusion,

trespassed on their telephones, diminish cellular battery life, and wasted their time.

        48.    Plaintiff represents and is a member of the Class and Subclasses. Excluded from

the Class and Subclasses is Defendant and any entities in which Defendant has a controlling

interest, Defendant’s employees and agents, the Judge to whom this action is assigned, and any

member of the Judge’s staff and immediate family.

        49.    Plaintiff is presently unaware of the exact number of members in each Class and

Subclass, but based upon the size and scope of Defendant’s business, Plaintiff reasonably

believes that the Class and Subclass members number, at a minimum, in the thousands.

        50.    Plaintiff and all members of each Class and Subclass have been harmed by

Defendant’s actions.

        51.    This Class Action Complaint seeks money damages and injunctive relief.

        52.    The joinder of all Class and Subclass members is impractical due to the size and

relatively modest value of each individual claim.

        53.    The disposition of the claims in a class action will provide substantial benefit to

both the parties and the Court in avoiding multiplicity of identical suits.         The Class and


                                                 9
92571
         Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 10 of 13



Subclasses can be easily identified through records maintained by Defendant.

        54.   There are question of law and fact common to the members of each Class and

Subclass, which common questions predominate over any questions that affect only individual

class members. Those common questions of law and fact include, but are not limited to:

               a) Whether the system used to place the calls was an ATDS;

               b) Whether Defendant engaged in a pattern of using an ATDS to place calls to

                   cellular telephone numbers without the prior express consent of the called

                   party;

               c) Whether someone advising Defendant to cease contact revokes any prior

                   express consent to call that may have previously existed;

               d) Whether someone advising Defendant it is calling the wrong number revokes

                   any prior express consent to call even if it is not a true wrong number;

               e) Whether Defendant’s conduct was willful or knowing; and

               f) Whether Defendant’s actions violated the TCPA.

        55.   As a person who received calls that were made using an ATDS without prior

express consent, all within the meaning of the TCPA, Plaintiff asserts claims that are typical of

the members of each Class and Subclass.

        56.   Plaintiff will fairly and adequately represent and protect the interests of the Class

and each Subclass, and Plaintiff does not have an interest that is antagonistic to any member of

any Class or Subclass.

        57.   Plaintiff has retained counsel experienced in handling class action claims

involving violations of federal and state consumer protection statutes such as the TCPA.

        58.   A class action is the superior method for the fair and efficient adjudication of this


                                               10
92571
         Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 11 of 13



controversy.

        59.    Class-wide relief is essential to compel Defendant to comply with the TCPA. The

interest of class members in individually controlling the prosecution of separate claims against

Defendant is small because the statutory damages in an individual action for violation of the

TCPA are small.

        60.    Management of these claims as a class action is likely to present significantly

fewer difficulties than are presented by many class claims because the calls at issue are all

automated and the Class and Subclass members, by definition, did not provide the prior express

consent required under the statute to authorize calls to their cellular telephones.

        61.    Defendant has acted on grounds generally applicable to each Class and Subclass,

thereby making final injunctive relief and corresponding declaratory relief with respect to each

Class and Subclass as a whole appropriate.

        62.    Moreover, the TCPA violations complained of herein are substantially likely to

continue in the future if an injunction is not entered.

                                            COUNT I
                                      Violation of the TCPA

        63.    Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1 through 61.

        64.    Defendant violated the TCPA with respect to Plaintiff each time Defendant or

someone acting on its behalf called Plaintiff’s cellular telephone number using an ATDS without

having prior express consent.

        65.    Defendant violated the TCPA with respect to Plaintiff each time Defendant or

someone acting on its behalf called Plaintiff’s cellular telephone number using an ATDS without

having prior express consent.

                                                  11
92571
         Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 12 of 13



        66.    Defendant knowingly violated the TCPA for each call to a number after consent

was revoked.

        67.    Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone number using an ATDS without Plaintiff’s prior express consent, in violation of

federal law including 47 U.S.C. § 227(b)(1)(A)(iii).

        68.    As a result of Defendant’s illegal conduct, Plaintiff and the members of the class

suffered actual damages and, under 47 U.S.C. § 227(b)(3)(B), are entitled to, inter alia, a

minimum of $500.00 in damages for each such violation of the TCPA.

        69.    Plaintiff and the class members are also entitled to and do seek injunctive relief

prohibiting Defendant from violating the TCPA in the future.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of her and the

Class, and against J.P. Morgan Chase Bank, N.A., for:

        (a)    A declaration that Defendant’s practices described herein violate the Telephone

Consumer Protection Act, 47 U.S.C. § 227;

        (b)    An injunction prohibiting Defendant from calling any third parties or numbers

that were skip traced, or obtained through means other than by obtaining the called party’s prior

express consent, to ensure that Plaintiff is not called again now or if Plaintiff obtains additional

telephone numbers in the future;

        (c)    An injunction requiring Defendant to file quarterly reports of third party audits

with the Court on Defendant’s respective systems and procedures not to call any third parties or

numbers that were skip traced to ensure that Plaintiff is not called in the future;

        (d)    An award of actual damages in an amount to be proven at trial;

        (e)    An award of statutory damages for Plaintiff and each Class and Subclass member


                                                 12
92571
          Case 1:20-cv-02535-JMF Document 1 Filed 03/24/20 Page 13 of 13



in the amount of $500.00 for each and every call that violated the TCPA;

        (f)     An award of treble damages, as provided by statute, of up to $1,500.00 for

Plaintiff and each Class and Subclass member for each and every call that violated the TCPA;

        (g)     An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing the appropriate Class and Subclasses the Court deems

appropriate, finding that Plaintiff is a proper representative of each Class and Subclass, and

appointing the lawyers and law firms representing Plaintiff as counsel for each Class and

Subclass;

        (h)     An award of Plaintiff’s attorneys’ fees, litigation expenses and costs of suit; and

        (i)     Such further and other relief as the Court deems reasonable and just.

                                         JURY DEMAND

        Plaintiff, individually and on behalf of all others similarly situated, hereby demands trial

by jury on all issues so triable.

Dated: March 24, 2020
                                               Respectfully submitted,

                                               TASHIA TASCHLER, individually and on behalf of all
                                               others similarly situated, Plaintiffs

                                               By:     /s/ Keith J. Keogh
                                               Keith J. Keogh
                                               Theodore H. Kuyper
                                               KEOGH LAW, LTD.
                                               55 W. Monroe St., Suite 3390
                                               Chicago, Illinois 60603
                                               (312) 726-1092
                                               (312) 726-1093 (fax)
                                               keith@keoghlaw.com
                                               tkuyper@keoghlaw.com

                                               Attorneys for Plaintiff and the Putative Class




                                                 13
92571
